United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, U.S. PRISON ATLANTA,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-806
Issued: August 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 21, 2013 appellant filed a timely appeal from a November 28, 2012
schedule award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant met her burden of proof to establish more than a three
percent impairment of the right arm, for which she previously received a schedule award.
On appeal, appellant asserts that the opinion of her physician establishes that she has 10
percent impairment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 29, 2010 appellant, then a 42-year-old time and leave clerk, filed an
occupational disease claim, alleging that her job duties of computer entry, filing and maintaining
documents, caused pain that radiated from her right hand up to her elbow. She submitted
medical evidence, including an October 16, 2009 electrodiagnostic study of the upper extremities
that was interpreted as demonstrating no evidence of carpal tunnel syndrome.
OWCP denied the claim. By decision dated February 3, 2011, it vacated the two prior
decisions and accepted that appellant sustained employment-related right lateral epicondylitis. A
March 8, 2011 electrodiagnostic study demonstrated mild right median neuropathy at the wrist
compatible with mild right carpal tunnel syndrome. On June 1, 2011 OWCP accepted right
carpal tunnel syndrome as employment related. On June 29, 2011 Dr. Clark H. Glass, a Boardcertified orthopedic surgeon, performed right carpal tunnel release. Appellant returned to a
modified position on July 25, 2011. A November 14, 2011 electrodiagnostic study demonstrated
mild improvement of right median conduction values with no evidence of significant entrapment
or compression and no evidence of a more proximal lesion, flexopathy or cervical radiculopathy.
On August 21, 2012 appellant filed a schedule award claim.In an August 6, 2012 report,
Dr. Glass noted that she had tenderness over the lateral epicondyle of the right elbow. He
indicated thatappellant had good range of motion of the right wrist but mild swelling and mild
pain at the extremes of motion and a positive Tinel’s sign over the median nerve with slight
decreased sensation in the median nerve distribution. Dr. Glass diagnosed carpal tunnel
syndrome, lateral epicondylitis and wrist pain. He concluded that appellant had reached
maximum medical improvement and estimated her permanent impairment at 10 percent of the
right upper extremity.
In an October 30, 2012 report, Dr. Glass advised that he last examined appellant on
August 6, 2012 when he found her at maximum medical improvement. Hefurther stated that
under Table 15-1 of the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),2she had a class 1 impairment
of 10 percent.
On November 13, 2012 Dr. G.M. Pujadas, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed the record including Dr. Glass’October 30, 2012 report. He
noted that appellant had a right carpal tunnel release on June 29, 2011 with a confirmatory
preoperative electrodiagnostic study. Dr. Pujadas indicated that Dr. Glass’ report was not in
accordance with the A.M.A., Guides and found that maximum medical improvement was
reached on August 6, 2012. He advised that under Table 15-23 of the sixth edition,appellant had
a Functional History (GMFH) grade modifier one for, noting that no disabilities of the arm,
shoulder and hand score was available, a Physical Examination (GMPE) grade modifier two and
a Clinical Studies (GMCS) grade modifier one,for an overall grade of one, which yielded a
maximum upper extremity impairment of three percent.

2

A.M.A.,Guides (6th ed. 2008).

2

By decision dated November 28, 2012, appellant was granted a schedule award for a
three percent impairment of the right arm, for a total of 9.36 weeks, to run from August 6 to
October 10, 2012.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP adopted the
A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after May 1,
2009, the sixth edition of the A.M.A., Guideswill be used.6
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.7 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.8
Section 15.2 of the A.M.A., Guides provides that in most cases only one diagnosis in
each limb involved will be appropriate.9 The A.M.A., Guides state, “If a patient has two
significant diagnoses, for instance, rotator cuff tear and biceps tendinitis, the examiner should
use the diagnosis with the highest causally related impairment rating for the impairment
calculation.” Section 15.3f of the A.M.A., Guides further provides:
“If there are multiple diagnoses within a specific region, then the most impairing
diagnosis is rated because it is probable this will incorporate the functional losses
of the less impairing diagnoses. In rare cases, the examiner may combine
multiple impairments within a single region if the most impairing diagnosis does
not adequately reflect the losses.”10
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5
6

Id. at § 10.404(a).
FECA Bulletin No. 09-03 (issued March 15, 2009).

7

Supranote 2 at 449.

8

Id. at 448-50.

9

Id. at 387.

10

Id. at 419; see M.P., Docket No. 10-1918 (issued May 16, 2011).

3

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale
for the percentage of impairment specified.11
ANALYSIS
The Board finds that appellant has not established that she has more than a three percent
impairment of the right upper extremity. Appellant’s accepted conditions are right carpal tunnel
syndrome and right lateral epicondylitis. On November 28, 2012 she was granted a schedule
award for a three percent impairment of the right arm.
In an August 6, 2012 report, Dr. Glass, an attending orthopedic surgeon, merely
estimated appellant’s right upper extremity impairment at 10 percent. In an October 30, 2012
report, he advised that, under Table 15-1 of the A.M.A., Guides, she had 10 percent right upper
extremity impairment. Dr. Glass provided no further explanation.
Section 15.1 of the sixth edition of the A.M.A, Guides explains that the first step in
calculating impairment is to define a diagnosis.12 A chart on page 389 of the A.M.A, Guides,
shows the steps to be followed in determining an impairment rating.13 As noted above, section
15.2 of the A.M.A., Guides provides that in most cases only one diagnosis in each limb involved
will be appropriate14 and that impairment due to carpal tunnel syndrome is evaluated under the
scheme found in Table 15-23 and accompanying relevant text.15 Dr. Glass did not indicate
which of appellant’s diagnoses was the most impairing and did not follow the procedures
outlined in the A.M.A, Guides. His opinion is thus of diminished probative value.
OWCP’s medical adviser, Dr. Pujadas, provided a November 13, 2012 report in which he
noted his review of the medical evidence including Dr. Glass’ October 30, 2012 report, which he
properly noted was not in accordance with the A.M.A., Guides. He then found that maximum
medical improvement was reached on August 6, 2012 and advised that under Table 15-23,
appellant had a functional history grade modifier of one for, a physical examination modifier of
two and a clinical studies modifier of one. As noted in the explanatory text found on page 448 of
the A.M.A., Guides, these values are to be totaled and averaged, which in this case, for a total of
four, the average is 1.33 which, as the A.M.A., Guides indicates, yields an overall grade of

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
12

Supranote 2 at 385.

13

Id. at 389.

14

Supra note 9.

15

Supra note 7.

4

one.16As correctly determined by Dr. Pujadas, the maximum rating for a grade 1 impairment
under Table 15-23 is three percent.17
The medical evidence of record thus supports that appellant has three percent right arm
impairment due to right carpal tunnel syndrome. There is no medical evidence in accordance
with the A.M.A, Guides to support that she was entitled to an additional award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has a three percent impairment of the right arm.
ORDER
IT IS HEREBY ORDERED THATthe November 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 28, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

16

Id. at 448.

17

Supra note 7.

5

